DETAILED ACTION
This action is responsive to RCE filed on August 01, 2022.
Claims 1 and 10 have been amended. Claims 6-7 have been canceled.
Claims 1 and 10 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 01, 2022 has been entered.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Response to amendments
The objection of claims 1 and 6 is withdrawn in view of applicant’s amendments.
The rejection of claims 1, 6-7 and 10 under 35 U.S.C. 112(b) is withdrawn in view of applicant’s amendments.

Response to the Arguments
As an initial matter, the Examiner would like to point out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

 	Claim Rejections 35 U.S.C. § 103
  	Argument: “With respect to the amended independent claims, Applicants respectfully
traverse the rejections since the Applicants’ claimed combination, as exemplified in
claim 1 (as previously amended), includes the limitation not taught of suggested in Cella
or Sriganesh or Balasubramanian of:
  	‘wherein the specified background information comprises a Document Object Model of a webpage accessed by the web browser, and wherein the specified background information comprises an associated Hypertext Markup Language (HTML) elements in the web browser’
  	The Applicants have reviewed the present prior art references and do not find
the new added limitations. Accordingly, claim 1 (as amended) includes limitations not
found in the two cited references.” (Remarks pages 6-7).  	Response: Examiner respectfully disagrees with the applicants. Sriganesh clearly and still teaches the newly added limitations (see the rejection below).  	Examiner like to point out if Applicants disagree with any factual findings by the office, an effective traverse of a rejection based wholly or partially on such findings must include a reasoned statement explaining why the applicant believes the office has erred substantively as to the factual findings. A mere statement or argument that the office has not established a prima facie case of obviousness or that the office’s reliance on common knowledge is unsupported by documentary evidence will not be considered substantively adequate to rebut the rejection or an affective traverse of the rejection under 37 CFR 1.111(b). Office personnel addressing this situation may repeat the rejection made in the prior Office action and make the next Office action final. See MPEP §706.07(a). 
	Applicants argument should be more than mere conclusory statements in order for to establish a position which the Applicants must provide clear rationale supporting the determination and articulate their disagreement regarding any part of the cited art Applicants must provide appropriate analysis of the corresponding claimed limitation, and such analysis must be supported by the originally filed specification.
  	As indicated above Applicants need to particularly point out the specific limitation in the claimed invention with a proper analysis using the original specification in order to show their disagreements. A mere statement or argument that the office has not established a prima facie case of obviousness or that the office’s reliance on common knowledge is unsupported by documentary evidence will not be considered substantively adequate to rebut the rejection or an affective traverse of the rejection under 35 U. S. C. 103(a).
	
Claim Objections
Claim 1 (and similar for claim 10) is objected to because of the following informalities:  The claim language recites in lines 22-24 “wherein a computer automatically implement a decision[[s]] on behalf of the human user to perform a same task as a human user and take a decision -2-Application No. 16672499 based on human user-provided intelligence at a specified task creation time”. Please amend as indicated above. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
            4. Considering objective evidence present in the application indicating                      obviousness or nonobviousness.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cella (US Pub. No. 2020/0193463) in view of Sriganesh et al. (US Pub. No. 2014/0237352 – hereinafter Sriganesh) in view of Chou et al. (US Pat. No. 9,130,975 – hereinafter Chou) and further in view of Balasubramanian et al. (US Pub. No. 2020/0050983 – hereinafter Balasubramanian).
  	With respect to claim 1 (currently amended), Cella teaches a computerized method useful for automating computer application tasks using application guides, markups and computer vision comprising:   	automating a human-implemented computer task by:   		determining a human workflow via a set of images, and automatically   	deriving the human workflow based on the set of images and a set of     	human user inputs (see abstract and paragraphs [0004], [0253], [0391]-[0393], an aspect provided herein includes a system for transportation, comprising: a robotic process automation system wherein a set of data is captured for each user in a set of users as each user interacts with a user interface of a vehicle, and wherein an artificial intelligence system is trained using the set of data to interact with the vehicle to automatically undertake actions with the vehicle on behalf of the user).   		based on the automated human-implemented computer task,   	automatically implementing a decision on behalf of a human user (see abstract and paragraphs [0004], [0253], [0391]-[0393], transportation systems have artificial intelligence including neural networks for recognition and classification of objects and behavior including natural language processing and computer vision systems.  The transportation systems involve sets of complex chemical processes, mechanical systems, and interactions with behaviors of operators.  System-level interactions and behaviors are classified, predicted and optimized using neural networks and other artificial intelligence systems through selective deployment, as well as hybrids and combinations of the artificial intelligence systems, neural networks, expert systems, cognitive systems, genetic algorithms and deep learning. An aspect provided herein includes a system for transportation, comprising: a robotic process automation system wherein a set of data is captured for each user in a set of users as each user interacts with a user interface of a vehicle, and wherein an artificial intelligence system is trained using the set of data to interact with the vehicle to automatically undertake actions with the vehicle on behalf of the user) and  		implementing the automated human-implemented computer task   	using an in-application guide or a computer-vision step to determine a   	task the human user has performed and then performing the same task as   	the human user (see abstract and paragraphs [0004], [0253], [0391]-[0393], transportation systems have artificial intelligence including neural networks for recognition and classification of objects and behavior including natural language processing and computer vision systems.  The transportation systems involve sets of complex chemical processes, mechanical systems, and interactions with behaviors of operators.  System-level interactions and behaviors are classified, predicted and optimized using neural networks and other artificial intelligence systems through selective deployment, as well as hybrids and combinations of the artificial intelligence systems, neural networks, expert systems, cognitive systems, genetic algorithms and deep learning. An aspect provided herein includes a system for transportation, comprising: a robotic process automation system wherein a set of data is captured for each user in a set of users as each user interacts with a user interface of a vehicle, and wherein an artificial intelligence system is trained using the set of data to interact with the vehicle to automatically undertake actions with the vehicle on behalf of the user).
  	wherein a computer automatically implement a decisions on behalf of the human user to perform a same task as a human user and take a decision based on human user-provided intelligence at a specified task creation time (see paragraphs [0257], [0392], the artificial intelligence system employs a workflow that involves decision-making and the robotic process automation system facilitates automation of the decision-making. The artificial intelligence system employs a workflow that involves remote control of the vehicle and the robotic process automation system facilitates automation of remotely controlling the vehicle).
  	Cella is silent to disclose installing an application software on a web browser via at least one web-browser extension.
  	wherein a mouse click results in a capture of an underlying screen and a specified background information;
  	installing an application software on a mobile machine via a mobile application;  	installing an application software on a computer machine via a desktop application;  	wherein the specified background information comprises a Document Object Model of the webpage accessed by the web browser, and   	wherein the specified background information comprises an associated Hypertext Markup Language (HTML) elements in the web browser.  	However, in an analogous art, Sriganesh teaches installing an application software on a web browser via at least one web-browser extension (see abstract, figures 4-5 and paragraph [0010], [0012], [0015], [0035]-[0036], [0043], [0052]-[0053], recording process 620 may be implemented that records the author's (or user's) web browser interactions 625.  To achieve this, the web browser application may be modified to record the author's web browser actions by recording the user actions into a file.  For example, a user's click of a button may be recorded by the modified web browser as `button-click at x=100, y=200, wherein the values of the x and y variables records the x and y coordinates of the cursor when the button was clicked. Alternatively, a browser plug-in may be added into a web browser so as to record a user's web browser actions).
  	wherein a mouse click results in a capture of an underlying screen and a specified background information (see abstract, figures 4-5 and paragraph [0010], [0012], [0015], [0035]-[0036], [0043], [0052]-[0053], recording process 620 may be implemented that records the author's (or user's) web browser interactions 625.  To achieve this, the web browser application may be modified to record the author's web browser actions by recording the user actions into a file.  For example, a user's click of a button may be recorded by the modified web browser as `button-click at x=100, y=200, wherein the values of the x and y variables records the x and y coordinates of the cursor when the button was clicked. Alternatively, a browser plug-in may be added into a web browser so as to record a user's web browser actions. The plug-in modifies HTML pages shown to the user to introduce java-scripts at all `actionable` elements of the HTML DOM tree.  Any action on this modified HTML page will be captured and written out like example provided above for the modified web browser).  	installing an application software on a mobile machine via a mobile application (see figure 3 user apparatus 120 (i.e. mobile machine)).  	installing an application software on a computer machine via a desktop application (see figure 2 computer device 110 (i.e. desktop application)).  	wherein the specified background information comprises a Document Object Model of the webpage accessed by the web browser (see paragraphs [0036]-[0037], the plug-in modifies HTML pages shown to the user to introduce java-scripts at all `actionable` elements of the HTML DOM tree.  Any action on this modified HTML page will be captured and written out like example provided above for the modified web browser), and   	wherein the specified background information comprises an associated Hypertext Markup Language (HTML) elements in the web browser (see paragraphs [0036]-[0037], the plug-in modifies HTML pages shown to the user to introduce java-scripts at all `actionable` elements of the HTML DOM tree.  Any action on this modified HTML page will be captured and written out like example provided above for the modified web browser).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cella’s teaching, which uses artificial intelligence including neural networks for recognition and classification of objects and behavior including natural language processing and computer vision systems, by installing an application software on a web browser via at least one web-browser extension as suggested by Sriganesh, as Sriganesh would provide a mechanism for extending application functionalities.
   	Cella in view of Sriganesh is silent to disclose wherein the application software records a software workflow when instructed to do by the human user based on a start action and an end action.  	However, in an analogous art, Chou teaches wherein the application software records a software workflow when instructed to do by the human user based on a start action and an end action (see figure 3 (and related paragraphs), step 200 start recording and step 302 stop recording. Furthermore, see column 4 lines 24-35 and column 5 lines 18-33).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Cella and Sriganesh, by recording a software workflow as suggested by Chou, as Chou would provide a mechanism to automate human decisions to be performed by a computer.
  	Cella in view of Sriganesh in view of Chou is silent to disclose:  	wherein a record of every screen where the mouse click is detected is used to capture a set of screenshots to create the software workflow;  	However, in an analogous art, Balasubramanian teaches:  	wherein a record of every screen where the mouse click is detected is used to capture a set of screenshots to create the software workflow (see paragraphs [0008], [0111] and figures 4, 5A, 10, a method of generating a workflow process using a plurality of screen captures, the method including recording the plurality of screen captures in real-time to generate a plurality of raw recordings, the plurality of screen captures occurring in series, and each of the plurality of screen captures occurring on a control business application; and generating, using a processor, a workflow data file based on the plurality of raw recordings, the workflow data file including a graphical representation of steps in a sequential order for performing the workflow process, the workflow data file being compatible with a workflow application, wherein the recording is performed without interacting with the control business application. Recorder system 200 is configured to record the screen captures of a display monitor to generate the raw recordings. The raw recordings can be in a .png, .jpeg, .gif and/or .tiff format. Recorder system 200 is further configured to capture attributes of an individual's interaction with business application 205. The attributes include, but are not limited to, a number of clicks, a number of tabs, keystrokes, mouse coordinates, a number/type of applications, hops between applications and platforms, name of application, screen name, mainframe emulator session ID, process ID, memory consumed, CPU usage by the workflow at that a specific point in time, health of the computer (such as overall CPU, memory and network usage of the computer), control ID, control type (e.g., link, button, tab, grid, drop down, radio button, checkbox, or a similar control.), class name, control-data value, external audio in various formats (e.g., way, mp3, or similar formats) and video (e.g., .mp4, .avi, .asf, .mov, .flv, .swd, .mpg, .wmv, .divx), process name, process description, technology of application, platform of application).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Cella, Sriganesh and Chou, by capturing a set of screenshots to create the workflow as suggested by Balasubramanian, as Balasubramanian would provide a mechanism to capture attributes of an individual's interaction with an application.
 	With respect to claim 10 (currently amended), the claim is directed to a computer system that corresponds to the method recited in claim 1, respectively (see the rejection of claim 1 above; wherein Cella also teaches such a system in figure 69 and paragraph [1136]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192